Exhibit 10.1

Callisto Pharmaceuticals, Inc.
420 Lexington Avenue, Suite 1609
New York, NY 10170

LETTER AGREEMENT

September 8, 2006

[Investor]

Dear                :

Callisto Pharmaceuticals, Inc., a Delaware corporation (the “Company”), is
offering shares of its common stock, par value $0.0001 per share (the “Common
Stock”) and warrants to purchase Common Stock (the “Warrants”) to certain
accredited investors (the “Investors”) that participated in a private offering
in February and April 2006 (the “Prior Offering”).

Investors may acquire one share and 2.35 five-year non-callable warrants
exercisable at $1.00 per share (described below) for each five shares they
acquired in the Prior Offering in exchange for

(i)                                     agreeing to amend their Securities
Purchase Agreement executed in connection with the Prior Offering (“SPA”) to (a)
delete mandatory registration rights (substituting piggyback rights) and (b)
waiving any and all penalties pursuant to the liquidated damages provisions
contained in Section 5.2(b); and

(ii)                                  enter into a lock-up agreement in the form
annexed hereto as Exhibit A.

As a further inducement for the Investors to acquire the Shares and Warrants or
the consideration described above, the Company will agree to extend the
expiration date of the Warrants issued in the Prior Offering by 42 months and
eliminate the call provision.

EACH INVESTOR IS FREE TO ACCEPT OR REJECT THIS OFFER, HOWEVER, IT MAY ONLY BE
ACCEPTED BY EACH INVESTOR AS TO ALL OF THE SHARES AND WARRANTS ACQUIRED IN THE
PRIOR OFFERING.

Please review the lock-up agreement and Amendment Agreement annexed hereto as
Exhibit B.  If you accept the Company’s proposal, please execute this Letter
Agreement, lock-up agreement and Amendment Agreement and return it to the
undersigned by September 8, 2006 (the “Deadline”).  Certificates representing
the new shares and warrants will be issued to Investors accepting the offer
within five business days of the Deadline.  The Company may accept or reject
documents received from investors after the Deadline, in its sole discretion.


--------------------------------------------------------------------------------




The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

This Letter Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

  CALLISTO PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:  Gary S. Jacob

 

 

 

 

Title:    Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

Accepted as of the date first set forth above, September 8, 2006:

 

 

 

[Name of Person or Entity]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 


--------------------------------------------------------------------------------